Citation Nr: 0926865	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-25 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for service-connected degenerative disc disease of 
L5-S1 of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected cervical spine disability.

3.  Entitlement to service connection for numbness of both 
legs and both arms.

4.  Entitlement to service connection for a left knee 
disability, including as secondary to service-connected right 
knee and lumbar spine disabilities.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In March 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of entitlement to an increased rating for service-
connected degenerative disc disease of L5-S1 of the lumbar 
spine, service connection for numbness of both legs and both 
arms, and service connection for a left knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Veteran requested that the claims for 
entitlement to service connection for hypertension and 
fatigue be withdrawn.

2.  The Veteran's cervical spine disability is manifested by 
pain with muscle spasms and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the claims of entitlement to 
service connection for hypertension and fatigue have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  A rating in excess of 40 percent for postoperative 
decreased range of motion of the cervical spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5299-5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At the March 2009 hearing, the Veteran 
withdrew his claims for entitlement to service connection for 
hypertension and fatigue and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for service connection for 
hypertension and fatigue and these claims are dismissed.

Initial Rating Cervical Spine

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7- 
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the claim has been 
considered under the earlier and the revised rating criteria, 
and, given the procedural history of this case, the Veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Under the criteria in effect prior to September 26, 2003, 
limitation of cervical motion was evaluated under Diagnostic 
Code 5290, which provided that a slight limitation of 
cervical motion warranted a 10 percent evaluation, a 20 
percent evaluation was warranted if the limitation was 
moderate, and a 30 percent evaluation was warranted if the 
limitation was severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

Under Diagnostic Code 5287 (ankylosis of the cervical spine), 
ankylosis of the cervical spine warranted a 40 percent 
evaluation if it was unfavorable and a 30 percent evaluation 
if favorable.  38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2002).

Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief warranted a 
60 percent rating.  Severe intervertebral disc syndrome with 
recurring attacks and with intermittent relief warranted a 40 
percent rating.  Moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent rating.  Mild 
intervertebral disc syndrome warranted a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months (40 percent);

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months (20 percent);

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months (10 percent).


38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) 
(2003).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (3) (2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);


For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2008).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2008).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2008).

As an initial matter, the Board notes that the Veteran's 
claims for service connection for numbness of the arms and 
legs is on appeal at this time and will be discussed in the 
Remand section of this decision.  Nevertheless, the Board 
will address the Veteran's neurological condition as it 
pertains to the claim for an increased rating for the 
cervical spine.  

In the May 2003 rating decision on appeal, the Veteran was 
granted service connection for his cervical spine disability 
Diagnostic Codes 5299-5293 and was assigned a 40 percent 
disability rating.  Hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number is 
"built up" with the first two digits being selected from that 
part of the schedule most closely identifying the part, and 
the last two digits being "99" for an unlisted condition.  
Id.  The Veteran's disability was rated by analogy under Code 
5293 for intervertebral disc syndrome.

During private treatment in April 2002, the Veteran 
complained of having some parathesias in the ulnar nerve 
distribution of his hands and some pain in his upper neck.  
The physician noted that the Veteran had an epidural about 
two weeks before.  The Veteran reported having fallen asleep 
on the couch with his neck flexed, which the physician opined 
was the reason for the Veteran's symptoms.  The Veteran's 
neurological examination revealed no meningeal signs and was 
normal.  

In January 2003, the Veteran was afforded a VA examination.  
The Veteran complained of having pain going upwards and 
cramping into his head with spasms, which disturbed his 
sleep.  Physical examination revealed range of motion limited 
to 20 degrees flexion, 20 degrees extension, 30 degrees 
bilateral lateral flexion, and 40 degrees bilateral rotation.  
He had tenderness with palpation and range of motion.  
Reflexes were 1+ for the biceps, triceps, and brachial 
radialis, bilaterally.  X-rays of the cervical spine were 
normal.  The Veteran was diagnosed as having intermittent 
cervical spine pain with muscle spasms with mild functional 
impairment.  

The Veteran was afforded a VA neurological examination in 
January 2007.  At that time, the Veteran complained of having 
random numbness in his upper extremities in his arms and 
fingers.  Physical examination revealed sensation intact with 
scattered loss of sensation that was not anatomically 
localized.  He had good strength in both arms, Phalen's test 
was negative bilaterally, and reflexes were normal in both 
arms.  There was no physical findings in the median or ulnar 
nerve distribution nor were there physical findings in the 
cervical spinal nerve distribution.  The diagnosis was "no 
cervical radiculopathy."  The examiner explained that there 
was no documentation of any cervical cord compression or any 
cervical radiculopathy and there was no documentation of any 
change in his neurologic examination in the cervical spine 
distribution.  

In April 2009, the Veteran received private treatment for his 
cervical spine disability.  At that time, the Veteran 
complained of neck pain with associated headaches.  He also 
described having radiating pain into the left posterior 
brachium and right hand and numbness in the left posterior 
arm and bilateral long fingers.  He had no bladder or bowel 
incontinence.  The Veteran was able to have some relief with 
moist heat and epidural steroid injections.  Physical 
examination revealed negative Romberg's, Spurling's and 
Hoffman's testing.  His neck showed no signs of spinal 
dysraphism and there was no erythema, induration, or 
swelling.  Range of motion was fair, but limited secondary to 
pain in extension.  He had no gross motor or sensory deficits 
in the upper extremities except slight decreased sensation to 
light touch in the right C6 and C7 dermatomes.  His 
extremities were warm and pink.  Magnetic imaging resonance 
(MRI) of the cervical spine showed a very tiny syrinx in the 
upper thoracic cord without mass effect at T1-T2.  Otherwise, 
disc height was well maintained and disc signal on T2-
weighted images throughout the cervical spine and there was 
no foraminal stenosis.  The Veteran was diagnosed as having 
cervicalgia and no evidence of upper extremity radicular 
symptoms.  

Under the criteria in effect prior to September 23, 2002, a 
rating in excess of 40 percent for a cervical spine 
disability requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief.  
The maximum rating for limitation of motion was 30 percent.  
There is no competent medical evidence showing that the 
Veteran's intervertebral disc syndrome of the cervical spine 
was pronounced.  The Veteran did complain of having 
neurological symptoms and was diagnosed as having muscle 
spasms during the January 2003 VA examination; however, the 
medical evidence as shown above consistently report no 
abnormalities following neurological testing associated with 
the cervical spine.  In addition, the Veteran was able to 
have some relief with moist heat and epidural steroid 
injections.  Therefore, a rating in excess of 40 percent 
under the pre-September 23, 2002 criteria is not warranted.  


With respect to the revised rating criteria for rating 
intervertebral disc syndrome that became effective from 
September 2002, forward, the Veteran was not shown to suffer 
from any incapacitating episodes of intervertebral disc 
syndrome, i.e., requiring bed rest prescribed by a physician.  
Although he complained of having pain and numbness, the 
evidence fails to show that his symptoms were incapacitating 
requiring bed rest.  Therefore, a higher rating under the 
September 2002 revised criteria based on incapacitating 
episodes is not warranted.  Also, neurologic manifestations 
severe enough to warrant a separate rating have not been 
demonstrated.  As stated above, the Veteran's neurological 
examinations have been normal.  There is no basis for a 
combined rating higher than 40 percent based on rating 
orthopedic and neurologic manifestations.  Nor have there 
been any findings of unfavorable ankylosis of the entire 
spine.  As shown above, although the Veteran had limitation 
of motion of his cervical spine, he still had some functional 
movement of his neck.  Therefore, a rating in excess of 40 
percent under the post-September 23, 2002 criteria is not 
warranted.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The medical evidence shows 
that the Veteran experienced tenderness with movements; 
however, there was no addition limitation or function due to 
the pain nor was there fatigue, incoordination, weakness, or 
lack of endurance reported.

For the reasons stated above, the preponderance of the 
evidence is against a higher rating for the Veteran's 
cervical spine disability.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1)if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In correspondence of 
record, private treatment, and VA examination reports, the 
Veteran and other lay witnesses have asserted that the 
Veteran's cervical spine disability interferes with his work.  
Although the Veteran is still employed, he asserts that he is 
limited in the tasks he is able to perform and must be 
accommodated for his disability.  In addition, he is unable 
to seek other employment.  As such, the Board must adjudicate 
the issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
cervical spine disability.  The competent medical evidence of 
record shows that his neck condition is primarily manifested 
by pain, tenderness and limitation of motion.  Many of the 
applicable diagnostic codes used to rate the Veteran's 
disability provide for ratings based on limitation of motion.  
He does not have any related neurological impairment.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  The effects of the 
Veteran's disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim was awarded 
with an effective date of May 7, 2002, the date of his claim, 
and a 40 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The appeal on the claims of entitlement to service connection 
for hypertension and fatigue are dismissed.

Entitlement to an initial disability rating in excess of 40 
percent for service-connected cervical spine disability is 
denied.


REMAND

Following a careful review of the record, the Board finds 
that a neurological examination is necessary for the 
Veteran's claim for an increased rating for his service-
connected lumbar spine disability.  Private medical treatment 
records and VA examinations reveal nerve compression on the 
right S1 root.  The January 2007 examiner stated that the 
right nerve root compression would usually result in the 
right radiculopathy and symptoms in the right lower 
extremity.  However, as the Veteran's symptoms were described 
in both legs and were not anatomically located in the L5-S1 
distribution, he was unable to determine that the Veteran had 
clinically significant peripheral neuropathy in his lower 
legs.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, may be rated 
separately, under an appropriate diagnostic code.  The 
Veteran clearly has a right nerve root compression.  However, 
the medical evidence of record, including the January 2007 VA 
examination, does not clearly show its affect on the 
Veteran's condition.  Such findings are necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The Veteran is claiming service connection for a left knee 
disability as secondary to his service-connected right knee 
and lumbar back disabilities.  In September 2005, the Veteran 
was afforded a VA examination for his left knee.  He was 
diagnosed as having a mild chronic strain in the left knee.  
The examiner opined that his left knee disability was not at 
least as likely as not related to his right knee disability 
as his right knee was functional.  In addition, the examiner 
opined that his left knee was not at least as likely as not 
to be related to his lumbar disc disease as he had no gait 
abnormality and no motor deficit in his legs as a result of 
his low back disability.  The examiner, however, commented 
that the Veteran's strain of the left knee was due to lack of 
exercise due to pain which causes fatigue and lack of 
endurance.  The pain from myalgia was found to be the main 
problem.  There was no opinion provided as to whether the 
Veteran's service-connected disabilities affected the 
Veteran's ability to exercise, which caused his left knee 
disability.  In addition, although the VA examiner opined 
that the Veteran's service-connected right knee and lumbar 
spine disabilities did not cause his left knee disability, he 
did not provide an opinion as to whether these service-
connected disabilities aggravated his left knee disability.  
As such, the Board finds that another examination is 
necessary in order to make a determination on the merits of 
the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 
5103A(d).

Finally, notice letters previously sent to the Veteran did 
not inform him of the evidence required to establish service 
connection for a left knee disability on a secondary basis, 
to include whether that condition is aggravated by the 
service-connected right knee or lumbar spine disabilities.  
Such notice deficiency should be corrected on remand.

As the present claim on appeal for service connection for 
numbness of the arms and legs would clearly be affected by 
the findings of the lumbar spine neurological examination, 
the Board finds that these issues are inextricably 
intertwined and must defer consideration of the issue of 
service connection for numbness of the arms and legs at this 
time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate notice 
regarding a claim of entitlement to service 
connection for a left knee disability, 
including as secondary to or aggravated by 
service-connected right knee or lumbar spine 
disabilities; about the information and 
evidence that VA will seek to provide; and 
about the information and evidence he is 
expected to provide.

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of the Veteran's left knee 
disability.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current left knee disability had its onset 
during active service, is related to any in-
service disease or injury, or was caused or 
aggravated by the Veteran's service-connected 
right knee or lumbar spine disabilities.

A detailed rationale for any opinion 
expressed should be provided.

3.  Schedule the Veteran for VA 
neurologic examination to determine the 
severity of the neurological 
abnormalities associated with his 
service-connected lumbar spine 
disability.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report. 

The examiner should identify any symptoms 
(including, but not limited to, any 
paresthesia or other neurological 
pathology in the Veteran's lower 
extremities, and/or any bowel or bladder 
impairment) due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  The neurologist should note 
the total duration of any incapacitating 
episodes of disc syndrome in the lumbar 
spine.  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

4.  Thereafter, readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


